DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1 and 5 have been amended. Claims 4 and 8 are cancelled. Claims 1-3, 5-7 and 9-10 are pending.
Status of Previous Rejections 
The rejections of Claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over ITO (US 2016/0276075, hereinafter “ITO”) have been withdrawn in view of the Affidavit dated 07/08/2021.
The rejections of Claims 1-3, 5-7 and 9-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/465402 (US 2020/0005973) are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 5-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/465402 (US 2020/0005973). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 1-4 of copending Application No. 16/465402 teach a magnet having Nd5Fe17 structure. Claims 1-4 of copending Application No. 16/465402 teach the amount of R is 20-40 at% and the amount of C is 0-15 at%, thus the amount of T is calculated to be in the range of 45-80 at% and T/R is in the range of 1.125 to 4, which overlaps the recited T/R ratio in claims 1 and 5 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Claims 1-4 of copending Application No. 16/465402 disclose that Dv is 1.0 µm or more, which meets the grain size limitations recited in claims 1, 3, 5 and 10. See MPEP 2144.05 I.
Claims 1-4 of copending Application No. 16/465402 disclose that 0.7Dv≤Di≤2Dv is 80% or more, indicating grains having Di<0.7 µm is 20% or less, which meets the limitations that the number ratio of main phase grains having a crystal grain size of less than 0.4 µm is less than 20% recited in claims 1 and 5. See MPEP 2144.05 I.
It’s well-known to one of ordinary skill in the art that a magnet powder having Nd5Fe17 structure can be used to make a bonded magnet using a resin binder and can also be used to make a sintered magnet. Thus, claims 1-3, 5-7 and 9-10 are obvious over claims 1-4 of copending Application No. 16/465402.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive. 
The applicants argued that the claims of Application No. 16/465,402 do not recite all the features recited in claims 1 and 5.
In response, claims 1-4 of copending Application No. 16/465402 teach a magnet having Nd5Fe17 structure. Claims 1-4 of copending Application No. 16/465402 teach the amount of R is 20-40 at% and the amount of C is 0-15 at%, thus the amount of T is calculated to be in the range of 45-80 at% and T/R is in the range of 1.125 to 4, which overlaps the recited T/R ratio in claims 1 and 5 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Claims 1-4 of copending Application No. 16/465402 disclose that Dv is 1.0 µm or more, which meets the grain size limitations recited in claims 1, 3, 5 and 10. See MPEP 2144.05 I.
Claims 1-4 of copending Application No. 16/465402 disclose that 0.7Dv≤Di≤2Dv is 80% or more, indicating grains having Di<0.7 µm is 20% or less, which meets the limitations that the number ratio of main phase grains having a crystal grain size of less than 0.4 µm is less than 20% recited in claims 1 and 5. See MPEP 2144.05 I.
It’s well-known to one of ordinary skill in the art that a magnet powder having Nd5Fe17 structure can be used to make a bonded magnet using a resin binder and can also be used to make a sintered magnet. 
Thus, claims 1-3, 5-7 and 9-10 are obvious over claims 1-4 of copending Application No. 16/465402.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XIAOWEI SU/Primary Examiner, Art Unit 1733